Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE10 2018 119 962.7, filed on 16 August 2018.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8 August 2019, 15 August 2019, and 27 January 2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to because Figure 5 uses variables not disclosed in the specification e.g. Psoll vs Ptarget.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “self-propelled” in claim 26 line 1 and claim 40 line 1 is used in the claim without it being defined in the specification or the claims. For purposes of the art rejection below, the examiner interprets “self-propelled” to mean --self-driven--.
Any claim not specifically mentioned have been included
based on their dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 26, 28, 31-33, 35-36, 40, and 43-47 are rejected under 35 U.S.C. 103 as being unpatentable over Reeve et al. (US Publication 2011/0231061), referred to as “Reeve(‘061)”.

Regarding claim 26, Reeve(‘061) teaches in the similar field of heavy terrain altering equipment a position-determining device comprising (see at least Reeve(‘061) Para 31: " a GNSS receiver 22 connected to a plurality of antennas 24 located on the vehicle 4"), a navigation satellite system receiver for receiving satellite signals of a global navigation satellite system (see at least Reeve(‘061) Para 5: " GNSS, which includes the Global Positioning System (GPS) and other satellite-based positioning systems, has progressed to sub-centimeter accuracy with known correction techniques, including a number of commercial satellite based augmentation systems 
Reeve(‘061) does not explicitly teach a self-propelled construction machine comprising: a machine frame supported by running gears, one or more of which are drivable and/or steerable running gears. However, the difference between Reeve(‘061) and the claimed invention was a known variation. Specifically, Reeve(‘061)teaches “the system can fluctuate how much [tilling] the implement does” (see at least Reeve(‘061)Para 32), “a vehicle being self-driven around a series of different path-types 64” (see at least Reeve(‘061)Para 33), and “turn the wheels of the vehicle 4 in a direction” (see at least Reeve(‘061)Para 49). The applicant describes the constructions machine to be able to alter the terrain (Para 3), perform translation and/or rotational movements (para 5), and the running gears may be crawler drives or wheels (para 12).   Furthermore, there were design incentives for implementing the claimed variation. Specifically, when the vehicle would go behind an object that blocks GNSS signals, such as a tree, it could keep going and not be interrupted. Therefore, the use of a 

Regarding claim 28, Reeve(‘061) remains as applied to claim 26. Reeve(‘061) further teaches the position of the reference point and the orientation of the construction machine determined on the basis of the satellite signals of the navigation satellite system are stored in a memory of the first coordinate system (see at least Reeve(‘061) Para 11: "said guidance controller being adapted for receiving and storing in said memory storage device GNSS-based positioning signals;"), the position of the reference point and the orientation of the construction machine is retrieved from the memory in the control mode on the basis of the kinematic model for determining the position of the reference point and the orientation of the construction machine (see at least Reeve(‘061) Para 11: "said guidance controller being adapted for providing output signals to a display device for displaying vehicle motion relative to guide patterns").

Regarding claim 31, Reeve(‘061) remains as applied to claim 26. Reeve(‘061) further teaches the kinematic model takes into account empirically determined correction values for the steering angles (see at least Reeve(‘061) Para 46: "The guidance unit can relay correction information from the GNSS positioning system 8 to the WAS for calibration purposes.").

Regarding claim 32, Reeve(‘061) remains as applied to claim 26. Reeve(‘061) further teaches the kinematic model takes into account empirically determined correction values for the speed (see at least Reeve(‘061) Para 46: "The guidance unit can relay correction information from the GNSS positioning system 8 to the WAS for calibration purposes.").

Regarding claim 33, Reeve(‘061) remains as applied to claim 26. Reeve(‘061) further teaches the steering angles of the steerable running gears are adjusted to minimize the distance between a desired position described by a trajectory and an actual position of the reference point determined by the position-determining device (see at least Reeve(‘061) Para 49: "the steering controller 12 transmits steering commands to the hydraulic steering manifold 14 which proceeds to turn the wheels of the vehicle 4 in a direction. The angle of the turn is reported back to the steering controller, which may order 

Regarding claim 35, Reeve(‘061) remains as applied to claim 26. Reeve(‘061) further teaches din the first control mode, at least one correction variable is determined for the kinematic model based on at least one steering angle set in a certain route section for a running gear by the controller (see at least Reeve(‘061) Para 46: "By comparing the highly reliable GNSS information with the less reliable WAS information, the guidance unit can tell whether the WAS is correct or not."), and in the second control mode, the position of the construction machine relating to the reference point and the orientation of the construction machine in the first coordinate system are determined on the basis of the kinematic model implemented in the computing unit of the position-determining device taking into account the at least one correction variable (see at least Reeve(‘061) Para 10: "Additional sensors may also be used to support weak GNSS positional data, such as an inertial measurement unit which may include a gyroscope. Such additional sensors are, however, prone to lose calibration and then need to be corrected.").

Regarding claim 36, Reeve(‘061) remains as applied to claim 35. Reeve(‘061) further teaches wherein the certain route section is a straight section, and wherein the correction variable for a running gear is a steering angle set for the running gear by the controller in the straight section (see at least Reeve(‘061) Para 46: "The WAS 16 is initially calibrated with a zero-heading").

Regarding claim 40, Reeve(‘061) teaches A method of controlling … machine… in which satellite signals of a global navigation satellite system are received, and, based on the satellite signals of the global navigation satellite system (see at least Reeve(‘061) Para 31: " a GNSS receiver 22 connected to a plurality of antennas 24 located on the vehicle 4"), a position of a reference point and an orientation of the construction machine are determined in a first coordinate system independent of the construction machine (see at least Reeve(‘061) Para 6: "It is known in the art that by using GNSS satellites' carrier phase transmissions,...a position may readily be determined to within millimeters….When accomplished with two antennas at a fixed spacing, an angular rotation may be computed using the position differences"), and steering angles of the steerable running gears are set so that the reference point of the construction machine moves along a 
Reeve(‘061) does not explicitly teach teaches A method of controlling a self-propelled construction machine having a machine frame driven by running gears, one or more of which are drivable and/or steerable running gears. However, the difference between Reeve(‘061) and the claimed invention was a known variation. Specifically, Reeve(‘061)teaches “the system can fluctuate how much [tilling] the implement does” (see at least Reeve(‘061)Para 32), “a vehicle being self-driven around a series of different path-types 64” (see at least Reeve(‘061)Para 33), and “turn the wheels of the vehicle 4 in a direction” (see 

Regarding claim 43, Reeve(‘061) remains as applied to claim 40. Reeve(‘061) further teaches herein the steering angle of the steerable running gears with steering angle sensors is measured and the kinematic model takes into account empirically obtained correction values for the steering angles (see at least Reeve(‘061) Para 46: "The guidance unit can relay correction information from the GNSS positioning system 8 to the WAS for calibration purposes.").

Regarding claim 44, Reeve(‘061) remains as applied to claim 40. Reeve(‘061) further teaches wherein the respective speeds of 

Regarding claim 45, Reeve(‘061) remains as applied to claim 40. Reeve(‘061) further teaches wherein the steering angle of the steerable running gears are adjusted to minimize the distance between a desired position described by a trajectory and an actual position of the reference point (see at least Reeve(‘061) Para 49: "the steering controller 12 transmits steering commands to the hydraulic steering manifold 14 which proceeds to turn the wheels of the vehicle 4 in a direction. The angle of the turn is reported back to the steering controller, which may order further steering corrections depending on the pre-planned path 64.").

Regarding claim 46, Reeve(‘061) remains as applied to claim 40. Reeve(‘061) further teaches In the first control mode, at least one correction variable is determined for the kinematic model based on at least one steering angle set in a certain route section for a running gear by the controller (see at least 

Regarding claim 47, Reeve(‘061) remains as applied to claim 46. Reeve(‘061) further teaches wherein the specific route section is a straight route section, wherein the correction variable for a running gear is a steering angle set for the running gear by the controller in the straight route section (see at least Reeve(‘061) Para 46: "The WAS 16 is initially calibrated with a zero-heading").

Claims 27, 29, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Reeve(‘061) further in view of Franzius et al. (US Publication Number 2017/0108867), referred to as “Franzius”.

Regarding claim 27, Reeve(‘061) remains as applied to claim 26. Reeve(‘061) teaches steering angle sensors that are associated with one or more steerable running gears for determining the steering angle and speed sensors associated with one or more drivable running gears for determining the speeds of the running gears (see at least Reeve(‘061) Para 31: "The preferred embodiment of the integrated multi-sensor guidance system (guidance system) 2, as shown in FIG. 1, includes a vehicle 4, which may be equipped with… a sensor suite 7, …a steering controller 12 providing proportional hydraulic control, a hydraulic steering manifold 14, a wheel angle/speed sensor (WAS) 16…"), but Reeve(‘061) does not explicitly teach wherein data describing the steering angle and the speeds from the steering angle sensors and the speed sensors are transmitted to the computing unit as input variables of the kinematic model.
However, Franzius teaches in the similar field of navigation wherein data describing the steering angle and the speeds from the steering angle sensors and the speed sensors are 

Regarding claim 29, Reeve(‘061) remains as applied to claim 26. Reeve(‘061) teaches using inertial measurement unit and/or Wheel angle/speed sensors when the GNSS signal is weak (see at least para 46), but Reeve(‘061) does not teach in the second control mode, the position of the reference point and the orientation of the construction machine is continuously determined at set time intervals on the basis of the kinematic model. However, Franzius teaches in the second control mode, the position of the reference point and the orientation of the construction machine is continuously determined at set time intervals on the basis of the kinematic model (see at least 

Regarding claim 41, Reeve(‘061) remains as applied to claim 40. Reeve(‘061) teaches using inertial measurement unit and/or Wheel angle/speed sensors when the GNSS signal is weak (see at least para 46), but Reeve(‘061) does not teach wherein in the second control mode, the position of the reference point and the orientation of the construction machine is continuously determined at set time intervals on the basis of the kinematic model. However, Franzius teaches wherein in the second control mode, the position of the reference point and the orientation of the construction machine is continuously determined at set time intervals on the basis of the kinematic model. (see at least Franzius Para 39: "With SLAM simultaneously a map m, and the robots state x, (typically position and orientation of the robot) for every time step t is estimated."). It would have been obvious to someone skilled in the art before the effective filing date to modify Reeve(‘061) with Franzius to include .

Claims 30 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Reeve(‘061) further in view of Ardestani et al. (ISBN: 978-1-4673-1643-9) further referred to as “Ardestani”.

Regarding claim 30, Reeve(‘061) further teaches the speed and heading sensors can be used without a GNSS signal, however the sensors quickly degrade and must be recalibrated (see at least paragraph 46). However Ardestani teaches in the field of modeling robotic movement, model the movement of the construction machine based on the Lagrange approach (see at least the abstract: “the kinematics model of the robot is studied. Finally, a closed-form dynamics model based on a Lagrange formulation is presented.”). It would have been obvious to someone skilled in the art to modify Reeve(‘061) with Ardestani to include the Lagrange approach based on the motivation to decelerate the degradation of sensors.
Regarding claim 42, Reeve(‘061) remains as applied to claim 40. Reeve(‘061) further teaches the speed and heading sensors can be used without a GNSS signal, however the sensors quickly degrade and must be recalibrated (see at least paragraph 46). .

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Reeve(‘061). Reeve(‘061) remains as applied to claim 26, but Reeve(‘061) does not teach a construction machine that is a road milling machine, slipform paver, or a road finisher. However, it would have been obvious to someone skilled in the art of mapping vehicle movements to apply the teachings of a navigation system integrated into a vehicle as taught in Reeve(‘061) to any vehicle based on the motivation to have accurate and precise measurement of a vehicle while it moves through an area. 

Claims 37-39 and 48-50 are rejected under 35 U.S.C. 103 as being unpatentable over Reeve(‘061) further in view of Reeve et .

Regarding claim 37, Reeve(‘061) remains as applied to claim 35. Reeve(‘061) teaches generating and using correction variables for calibration of steering, but Reeve(‘061) does not explicitly teach generating and using correction variables dependent on the type of work equipment. However, Reeve(‘549) teaches in the first control mode, a plurality of correction variables is determined for the kinematic model on the basis of a steering angle set in a certain route section for a running gear by the controller (see at least Reeve('549) Para 174: "The error calculation module 62 uses the statistically optimal estimate of the position and attitude of the tractor…This may be calculated as an error in the x-coordinate, an error in the y-coordinate and an error in the heading of the position and attitude of the tractor…These error values are used in a correction calculation module 66 to determine a correction value."), depending on a type of work equipment on the left or right side of a longitudinal axis of the machine frame of the construction machine and/or a distance of the work equipment to the longitudinal axis of the machine frame and/or a condition of the ground and/or a course of the route section and/or the speed of the running gear (see at least Reeve('549) Para 173: "The 
It would have been obvious to someone skilled in the art before the effective filing date to modify Reeve(‘061) with Reeve(‘549) based on the motivation to account for variance in the work being done and the size of the equipment.

Regarding claim 38, the combination of Reeve(‘061) and Reeve(‘549) remains as applied to claim 37. The combination further teaches wherein the construction machine is a slipform 

Regarding claim 39, Reeve(‘061) remains as applied to claim 26. Reeve(‘061) teaches determining correction variables for steering, but Reeve(‘061) does not explicitly teach determining correction variables for speed. However, Reeve(‘549) teaches the computing unit is configured so that, in the first control mode, at least one correction variable is determined for the kinematic model on the basis of the difference between a speed set by the controller for a running gear and the speed of the running gear that is measured, the computing unit is configured so that, in the second control mode, the position of the reference point relative to the construction machine and the orientation of the construction machine in the first coordinate system is determined on the basis of the kinematic model implemented in the computing unit of the position-determining device, which describes the position of the reference point and the orientation in the first coordinate system in consideration of 
It would have been obvious to someone skilled in the art before the effective filing date to modify Reeve(‘061) with Reeve(‘549) to include variables for the speed based on the motivation to improve the accuracy of the GNSS-less operation.

Regarding claim 48, Reeve(‘061) remains as applied to claim 46. Reeve(‘061) teaches generating and using correction variables for calibration of steering, but Reeve(‘061) does not explicitly teach generating and using correction variables dependent on the type of work equipment. However, Reeve(‘549) teaches In the first control mode, a plurality of correction variables is determined for the kinematic model on the basis of a steering angle set in a certain route section for a running gear by the controller (see at least Reeve('549) Para 174: "The error calculation module 62 uses the statistically optimal estimate of the position and attitude of the tractor…This may be calculated as an error in the x-coordinate, an error in the y-coordinate and an error in the heading of the position and 

Regarding claim 49, the combination of Reeve(‘061) and Reeve(‘549) remains as applied to claim 48. The combination further teaches wherein the construction machine is a slipform paver having a device for molding flowable material as it would have been obvious to someone skilled in the art before the effective filing date to modify to combination to apply the known technique of determining correction variables for slow moving, heavy equipment to a slipform paver based on the motivation to improve the navigation when GNSS signals are weak or lost.  

Regarding claim 50, Reeve(‘061) remains as applied to claim 40. Reeve(‘061) teaches determining correction variables for steering, but Reeve(‘061) does not explicitly teach determining correction variables for speed. However, Reeve(‘549) teaches in the first control mode, at least one correction variable is determined for the kinematic model on the basis of the difference between a speed set by the controller for a running gear and the speed of the running gear that is measured,  in the second control mode, the position of the reference point 
It would have been obvious to someone skilled in the art before the effective filing date to modify Reeve(‘061) with Reeve(‘549) to include variables for the speed based on the motivation to improve the accuracy of the GNSS-less operation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brenner et al. (US Patent No. 9/963,836) discloses a method for operating a paving train of construction machines. Willis et al. (US Publication No. 2011/0202225) discloses a device that uses GPS to align the velocity and heading of a vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER SWIDLER whose telephone number is (571)272-3913. The examiner can normally be reached Monday- Thursday 8 - 5 pm EST and Friday 8 - 12 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571)272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing 



/T.S./Examiner, Art Unit 3663                                                                                                                                                                                                        
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663